Citation Nr: 0929342	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-37 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to a disability rating higher than 10 percent 
for a nasal deformity with nasal airway obstruction.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk

INTRODUCTION

The Veteran had active military service from June 1972 to 
June 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

On the appeal hearing options form that he submitted along 
with his November 2007 substantive appeal (and on the VA Form 
9, itself), the Veteran requested a local hearing with a 
Montgomery RO Decision Review Officer (DRO).  In more recent 
letters and statements, including a statement in support of 
claims (VA Form 21-4138) received as recently as October 
2008, he has reiterated his request for this type of hearing.  
So this hearing must be scheduled before deciding his appeal.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 20.700 
(2008).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

Schedule the Veteran for a local hearing at the RO 
with a Decision Review Officer at the earliest 
opportunity.  Notify the Veteran of the date, time 
and location of the hearing.  Put a copy of this 
letter in his claims file.  If, for whatever 
reason, he changes his mind and elects not to have 
a hearing, or fails to report for it, also document 
this in his claims file.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




